            Case 2:20-cv-00259-SAB Document 75 Filed 12/16/20 Page 1 of 3



 1
 2
 3
 4
 5                            UNITED STATES DISTRICT COURT
 6                      WESTERN DISTRICT OF WASHINGTON
 7
 8 MARIA AGUILAR,
 9               Plaintiff,                       NO. 2:20-CV-00259-SAB
10               v.
11 AMERICAN MEDICAL SYSTEMS,                      AMENDED JURY TRIAL
12 INC.,                                          SCHEDULING ORDER
13               Defendant.
14                                                JURY TRIAL SCHEDULED FOR
15                                                SEPTEMBER 13, 2021
16         Before the Court is the parties’ Stipulation and Amended Jury Trial
17 Scheduling Order, ECF No. 74. The parties ask the Court to accept their stipulated
18 briefing schedule for supplemental Daubert motions and also ask the Court to
19 amend the June 11, 2020 Jury Trial Scheduling Order to reflect the status of the
20 case.
21         Accordingly, IT IS ORDERED:
22         1. The parties’ Stipulation, ECF No. 74, is APPROVED.
23         2. The June 11, 2020 Jury Trial Scheduling Order, ECF No. 60, is amended
24            as follows:
25
26                               DISCOVERY DEADLINES
27 8. Discovery. The majority of discovery was completed in the MDL. The parties
28 shall meet and confer on any case-specific depositions that either party deems

     AMENDED JURY TRIAL SCHEDULING ORDER ~ 1
            Case 2:20-cv-00259-SAB Document 75 Filed 12/16/20 Page 2 of 3



 1 necessary at this point in the case. Any additional or supplemental depositions shall
 2 be completed on or before April 26, 2021.
 3                               MOTION DEADLINES
 4 10. Daubert Motion Deadline. Challenges to the admissibility of expert opinion
 5 testimony shall be made by written motion and filed by March 5, 2021. The
 6 parties shall update any remaining Daubert issues by this date using the
 7 appropriate federal law of the Ninth Circuit. Responses in opposition to
 8 supplemental Daubert briefing shall be filed by April 2, 2021, and replies shall be
 9 due on April 16, 2021. If the party challenging expert testimony anticipates that an
10 evidentiary hearing shall be required, the party shall so advise the Court and
11 opposing counsel in conjunction with the filing of its motions. Oral argument on
12 Daubert motions, if requested, should take place by June 30, 2021.
13 11. Dispositive Motions. Dispositive motions were filed while the case was
14 pending in the MDL.
15 12. Motions in Limine.
16        A. Motions in Limine: shall be filed and served on or before June 1, 2021.
17        B. Responses: shall be filed and served on or before June 18, 2021.
18        C. Replies: shall be filed and served on or before June 25, 2021.
19        D. Notation: Motions in limine shall be heard at the Court’s discretion at a
20 hearing in July 2021.
21 //
22 //
23 //
24 //
25 //
26 //
27 //
28 //

     AMENDED JURY TRIAL SCHEDULING ORDER ~ 2
            Case 2:20-cv-00259-SAB Document 75 Filed 12/16/20 Page 3 of 3



 1                       TRIAL PREPARATION DEADLINES
 2 13. Exhibit and Witness Lists.
 3        C. Notation of Exhibits: Where feasible, all exhibits identified in depositions
 4 shall be pre-marked with the exhibit numbers that will be used at trial. Plaintiff’s
 5 trial exhibits are to be numbered 1 through 1999; Defendant’s exhibits are to be
 6 numbered 2000 and following.
 7        IT IS SO ORDERED. The District Court Clerk is hereby directed to enter
 8 this Order and to provide copies to counsel.
 9        DATED this 16th day of December 2020.
10
11
12                          ____________________________
13                              STANLEY A. BASTIAN
                               United States District Judge
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     AMENDED JURY TRIAL SCHEDULING ORDER ~ 3
